Title: James Madison to William Allen, 21 January 1830
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Jany. 21. 1830
                            
                        
                        
                        Yours of the 19th. is just recd. It was not amiss that you paid Waller’s drafts wch. were due tho’ he had no
                            authority to draw on you. He will have notice not to repeat this irregularity.
                        I subjoin an authority to draw my shares of the Late dividend and the Turnpike Stock.
                        
                            
                                J.M
                            
                        
                    Wm. A. is hereby authorized to receive my share of the Dividend, as declared on the first day of Jany 1830, by the P
                            & Directors of the Swift Run Gap Turnpike Company